DETAILED ACTION
A new Examiner has been assigned to this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
The Examiner acknowledges Applicants’ previous traversal to a Restriction Requirement (of 10/06/2020) made by the Office.
However, this Examiner has examined all claims in each restricted group thereby withdrawing the Restriction Requirement of 10/06/2020.
Each Group is free of the prior art and otherwise allowable.
The Election of Species Requirement of 10/06/2020 is likewise withdrawn as each Group is free of the prior art and allowable.
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are all hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/06/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All claims have been examined on the merits.
Current Status of 16/463,216
This Office Action is responsive to the amended claims of December 20, 2021.
Claims 1-9 have been examined on the merits.  Claims 4-6 are original.  Claims 1-3 and 7-9 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/463,216, filed 06/24/2020, as a national stage entry of PCT/JP2017/042239, International Filing Date: 11/24/2017, which claims foreign priority to Japanese patent application 2016-228897, filed 11/25/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant application has been afforded the International Filing Date of November 24, 2017 as the effective filing date.  
However, the Applicants have not provided a certified English language translation of the Japanese foreign priority application needed to perfect foreign priority.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 20, 2021.
The Examiner has reviewed the claim amendments and Reply of 12/20/2021.
The enablement rejection against claim 9 is withdrawn as Applicants amended the instant “carboxy-protecting groups” and “leaving groups” in claims 1-9 to specific substituents/moieties and Applicants’ Specification provides sufficient guidance for these moieties/substituents.
The indefiniteness rejection against claim 9 is withdrawn since Applicants narrowed the metes and bounds of claim 9 (and claims 1-8) to no longer include “leaving group” and “carboxy-protected group”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-9 are allowable as written.
There is no known prior art reference that either teaches or anticipates a genus compound of base claims 1 and 7-9 from a structure search in Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” through “SEARCH 8” in enclosed search notes).
The reference MITANI (U.S. 2011/0077267 A1), discloses the compound 116:  
    PNG
    media_image1.png
    238
    682
    media_image1.png
    Greyscale
 (page 78).
However, MITANI is a close art, and not a prior art reference, since said compound 116, above, is structurally distinct from the genus formula [VI] of base claims 1, 7, and 9 and from the product of genus formula [IV] of base claim 8.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of MITANI to arrive at any of the compounds of base claims 1 and 7-9.
Additionally, an inventor/assignee/owner name search in the “SEARCH 6” through “SEARCH 8” STN search results did not retrieve any double patent references.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625